                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



Judith Tompson

   v.                                Civil No. 18-cv-470-LM
                                     Opinion No. 2018 DNH 225
Madhu Gaddam


                              O R D E R

     Judith Tompson, proceeding pro se, filed a complaint

against Madhu Gaddam, alleging claims that appear to arise out

of the sale of her home.   Gaddam moves to dismiss.   Tompson

objects.


                              DISCUSSION

     Gaddam moves to dismiss Tompson’s complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).     First,

Gaddam argues that the court lacks subject-matter jurisdiction,

both because the complaint does not present a federal question

and because all “proper” parties are not diverse.1    Second,

Gaddam argues that, regardless, the complaint does not state a

plausible claim for relief.




     1 Gaddam’s argument as to the lack of diversity of
citizenship is based on his assertion that to the extent the
complaint states any claims, those claims lie against Madhu
Estates, LLC, a New Hampshire company, rather than against him
personally.
    For purposes of Gaddam’s motion, where extrinsic evidence

is not an issue, the standard of review under Rule 12(b)(1) and

12(b)(6) is the same.     Cf. U.S. ex rel. Winkelman v. CVS

Caremark Corp., 827 F.3d 201, 207 (1st Cir. 2016).     When

considering motions under Rules 12(b)(1) and 12(b)(6), the court

accepts as true the properly pleaded facts and takes all

reasonable inferences from those facts that support the

plaintiff’s claims.     Mulero–Carrillo v. Roman–Hernandez, 790

F.3d 99, 104 (1st Cir. 2015); New England Patriots Fans v. Nat’l

Football League, No. 16–10659–FDS, 2016 WL 3248207, at *2 (D.

Mass. June 10, 2016).     Based on the properly pleaded facts, the

court determines “whether the factual allegations in the

plaintiff’s complaint set forth a plausible claim upon which

relief may be granted.”    Foley v. Wells Fargo Bank, N.A., 772

F.3d 63, 71 (1st Cir. 2014) (citations and internal quotation

marks omitted).   A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   Because Tompson is proceeding pro se, the court

construes her complaint liberally.    See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam).

    The central problem with Tompson’s complaint is that there

are insufficient facts to piece together any sort of coherent

                                  2
narrative.   Tompson lists the address of the real property that

is apparently at issue in this case, and states that she is

entitled to assert her rights under the Federal and New

Hampshire Homestead Acts and is entitled to damages for both

intentional and negligent infliction of emotional distress.      See

doc. no. 1 at 1.   She also references a sheriff’s sale notice

not being properly served and attaches certain bankruptcy

filings and the sheriff’s deed.    The majority of Tompson’s

complaint cites law related to the Federal Homestead Act.

     Other than alleging that diversity jurisdiction exists

because Gaddam is a Massachusetts resident, the complaint

contains no allegations against him.    Nor do any of the

attachments to the complaint mention him.    Put simply, even

assuming the truth of—and construing liberally—the few factual

allegations in Tompson’s complaint, the court is unable to

discern any viable claims against Gaddam.

     The court, therefore, grants Gaddam’s motion to dismiss for

failure to state a claim without prejudice to Tompson’s ability

to file a complaint that sets forth facts sufficient to state a

plausible claim against Gaddam.2


     2 The court offers no opinion concerning Gaddam’s argument
as to the lack of diversity jurisdiction. The court notes for
the sake of clarity that although Gaddam argues that this court
lacks diversity jurisdiction because Madhu Estates, LLC is
domiciled in New Hampshire, a limited liability company is
deemed to be a citizen of every state of which any of its

                                   3
                            CONCLUSION

      For the foregoing reasons, defendant’s motion to dismiss

the complaint (doc. no. 4) is granted without prejudice to

plaintiff’s ability to file an amended complaint setting forth

facts sufficient to state a plausible claim against defendant.

Tompson has until December 12, 2018 to file an amended

complaint.   Failure to file an amended complaint within this

time frame will result in dismissal of Tompson’s complaint with

prejudice.

      SO ORDERED.


                               __________________________
                               Landya McCafferty
                               United States District Judge


November 13, 2018

cc:   Judith Tompson, pro se
      Michael J. Scott, Esq.




members is a citizen. See D.B. Zwirn Special Opportunities
Fund, L.P. v. Mehrotra, 661 F.3d 124, 125 (1st Cir. 2011).
Further, to the extent Tompson’s complaint names Gaddam as a
defendant, it is his citizenship that is relevant for diversity
jurisdiction. See, e.g., Kilgore v. Providence Place Mall, No.
CV 16-135S, 2016 WL 3092990, at *2 (D.R.I. Apr. 1, 2016), report
and recommendation adopted, No. CV 16-135 S, 2016 WL 3093450
(D.R.I. June 1, 2016.)

                                 4
